                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            M.G.,                                             Case No. 18-cv-07172-NC
                                  11
                                                         Plaintiff,                           ORDER REVERSING
Northern District of California




                                  12                                                          DECISION OF
 United States District Court




                                                    v.                                        COMMISSIONER AND
                                  13                                                          REMANDING FOR FURTHER
                                            ANDREW M. SAUL,                                   PROCEEDINGS
                                  14
                                                         Defendant.                           Re: Dkt. No. 19
                                  15
                                  16
                                  17            Plaintiff M.G. appeals from Social Security Commissioner Andrew M. Saul’s1
                                  18   denial of her application under Title XVI of the Social Security Act, 42 U.S.C. §§ 1391 et
                                  19   seq. See Dkt. No. 19. Because the ALJ erred by discounting the opinions of Plaintiff’s
                                  20   treating physicians and Plaintiff submitted additional relevant evidence that should have
                                  21   been considered, the Court reverses the Commissioner’s decision and REMANDS this
                                  22   case for further proceedings.
                                  23   I.     Background
                                  24            On December 2, 2015, Plaintiff applied for disability insurance benefits alleging
                                  25   disability beginning July 2, 2012. See Dkt. No. 10 (“AR”) at 36, 380. She claimed that
                                  26
                                       1
                                  27    On June 4, 2019, the United States Senate confirmed Andrew M. Saul as the
                                       Commissioner of Social Security. See P.N. 94, 116th Congress (2019). Accordingly, the
                                  28   Court substitutes Saul for the Defendant and directs the Clerk of the Court to update the
                                       case caption. See Fed. R. Civ. P. 25(d).
                                  1    she could not work because of sacral radiculopathy, degenerative disc disease, sciatica,
                                  2    perineural cyst, and bilateral sacroiliac joint fusion. See id. at 395.
                                  3           On October 5, 2017, an ALJ held a hearing (see id. at 53–83) and issued her
                                  4    decision on February 1, 2018 (see id. at 36–48). The ALJ found that Plaintiff had not
                                  5    engaged in substantial gainful activity since July 2, 2012, and suffered severe impairments.
                                  6    Id. at 38. Those impairments, however, did not meet the severity of any impairments listed
                                  7    in Social Security regulations. Id. at 39. The ALJ further found that Plaintiff had the
                                  8    residual functional capacity to performed limited, light work. Id. at 39–40. And, taking
                                  9    Plaintiff’s vocational background into account, the ALJ found that she could perform past
                                  10   relevant work as a psychiatrist or work in other occupations, such as a case manager. Id. at
                                  11   46–47. The ALJ thus concluded that Plaintiff was not disabled. Id. at 47.
                                              After the ALJ issued her decision, Plaintiff appealed to the Appeals Council (see id.
Northern District of California




                                  12
 United States District Court




                                  13   at 1–4) and submitted additional evidence in support (see id. at 15–27, 84–273). The
                                  14   Appeals Council found that Plaintiff’s newly-filed evidence did not show a reasonable
                                  15   probability that it would change the outcome of her application and denied her request. Id.
                                  16   at 1–2. Plaintiff now seeks judicial review of the Commissioner’s final decision. See Dkt.
                                  17   Nos, 1, 19.
                                  18   II.   Discussion
                                  19          Plaintiff argues that the Commissioner’s decision should be reversed because (1)
                                  20   the Appeals Council failed to consider additional evidence; and (2) the ALJ erred by
                                  21   giving her treating physicians’ opinions little weight. See Dkt. No. 19-1 at 3.
                                  22          In her appeal to the Appeals Council, Plaintiff submitted medical records and
                                  23   reports from her medical providers. See AR at 84–273. Those records ranged in date from
                                  24   January 2014 to April 28, 2018. Id. Defendants argue that the Appeals Council properly
                                  25   declined to consider that evidence because it was duplicative, and Plaintiff failed to show
                                  26   good cause for her late disclosure. See Dkt. No. 24 at 3–6.
                                  27          The Court disagrees. Although some of the medical records could have been
                                  28   produced earlier, Plaintiff was represented at her hearing by a different attorney who, as
                                                                                      2
                                  1    noted by the ALJ, had a “recurring pattern” of failing to timely submit relevant records.
                                  2    See AR at 55, 452. After the ALJ’s decision, Plaintiff obtained new counsel who
                                  3    explained that the previous attorney failed to submit medical records for the period
                                  4    between December 2016 and October 2017. Id. at 452. Plaintiff’s counsel submitted those
                                  5    records in support of her appeal to the Appeals Council. Id. at 84–273, 452.
                                  6           Although it is unclear whether attorney neglect qualifies as “good cause” (see
                                  7    Burton v. Heckler, 724 F.2d 1415, 1417–18 (9th Cir. 1984) (“The good cause requirement
                                  8    often is liberally applied, where . . . there is no indication that a remand for consideration
                                  9    of new evidence will result in prejudice to the Secretary.”); but see Mayes v. Massanari,
                                  10   276 F.3d 453, 463 (9th Cir. 2001) (“To demonstrate good cause, the claimant must
                                  11   demonstrate that the new evidence was unavailable earlier.”)), the Appeals Council did not
                                       cite lack of good cause as the reason for declining to consider the evidence. See AR at 2.
Northern District of California




                                  12
 United States District Court




                                  13   Instead, it stated that the evidence “[did] not show a reasonable probability that it would
                                  14   change the outcome of the decision.” Id. But the ALJ specifically noted that no medical
                                  15   records after December 2016 were submitted for her review. See id. at 42. The ALJ also
                                  16   found that Plaintiff’s condition had improved by the end of 2016. See, e.g., id. at 44.
                                  17   Plaintiff’s late-submitted medical records show, however, that she continued to receive
                                  18   significant treatment for her pain throughout 2017 and 2018. Moreover, one month before
                                  19   her hearing, Plaintiff underwent significant surgery to remove her spinal stimulator due to
                                  20   an infection. See id. at 63. She testified that the stimulator had been “very helpful” and
                                  21   “better than any medicine” for managing her pain. Id. at 65, 66. The records before the
                                  22   ALJ, however, contained no information regarding Plaintiff’s condition after that surgery.
                                  23          Next, the ALJ erred in giving little weight to the opinions of Dr. Hsieh. An ALJ
                                  24   must provide “clear and convincing reasons that are supported by substantial evidence” to
                                  25   reject uncontradicted opinions of a treating or examining doctor. Ryan v. Comm’r of Soc.
                                  26   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (quoting Bayliss v. Barnhart, 427 F.3d 1211,
                                  27   1216 (9th Cir. 2005)). Contradicted opinions of a treating or examining doctor may be
                                  28   rejected by “specific and legitimate reasons that are supported by substantial evidence.”
                                                                                      3
                                  1    Id. Here, the ALJ failed to consider Plaintiff’s medical records in context and instead
                                  2    isolated evidence of improvement. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007)
                                  3    (“[A] reviewing court must consider the entire record as a whole and may not affirm
                                  4    simply by isolating a specific quantum of supporting evidence.”). For example, the ALJ
                                  5    noted that Plaintiff’s back pain appeared to improve after receiving injections. See AR at
                                  6    44. But the improvements appear short-lived (see, e.g. id. at 135, 1344–53) and are often
                                  7    accompanied by reports of other instances of pain or other symptoms like fecal
                                  8    incontinence (see, e.g., id. at 1321). Moreover, the late-submitted evidence further shows
                                  9    that Plaintiff’s pain continues to be an issue. See id. at 154.
                                  10          On the other hand, the ALJ did not err in giving little weight to Dr. Chen’s opinion.
                                  11   Although the ALJ’s reasoning was brief, Dr. Chen’s opinion was written in 2013 and did
                                       not consider much of the medical record available to the ALJ.
Northern District of California




                                  12
 United States District Court




                                  13   III. Conclusion
                                  14          The Court REMANDS this case for further proceedings. On remand, the ALJ must
                                  15   consider the evidence submitted to the Appeals Council (see id. at 84–273) and reweigh
                                  16   opinion evidence accordingly.
                                  17          IT IS SO ORDERED.
                                  18
                                  19   Dated: December 12, 2019                   _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  20                                                    United States Magistrate Judge
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      4
